                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA



 Wanda Micks,
                                                        Case No. 17-cv-4659 (ECT/ECW)
               Plaintiff,

        v.                                                       ORDER

 Gurstel Law Firm, P.C.,

               Defendant.



       This matter is before the Court upon the parties’ contested Joint Motion Regarding

Continued Sealing (Dkt. No. 63) pursuant to Local Rule 5.6(d) concerning documents

filed under seal (Dkt. Nos. 38, 41, 45, 48, and 50). For the reasons stated below, the

Court concludes that Docket Numbers 38, 41, 45, 48, and 50 should be unsealed.

                             I.   FACTUAL BACKGROUND

       This case arises out of Plaintiff’s assertion that Defendant illegally placed a levy

on her wages in violation of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et

seq. The parties disagree as to whether Docket Numbers 38, 41, 45, 48, and 50 should be

unsealed. These documents were filed under seal with the Court in conjunction with the

parties’ respective Motions for Summary Judgement. (Dkt. Nos. 31, 36.) The sealed

documents at issue include: a memorandum of law and reply filed by Plaintiff (Dkt. Nos.

38, 50); a sealed exhibit filed Plaintiff consisting of excerpts from the deposition

transcript of Defendant’s Rule 30(b)(6) deponent Amy Goltz (Dkt. No. 41), which was

marked “CONFIDENTIAL” under the operative Protective Order (Dkt. No. 19); a reply
                                        1
in support of summary judgment filed by Defendant (Dkt. No. 45); and a sealed exhibit

filed by Defendant also consisting of excerpts from the same confidential Rule 30(b)(6)

deposition transcript involving Goltz (Dkt. No. 48). 1

       Defendant argues as part of the motion for continued sealing that the information

contained in Docket Numbers 38, 41, 45, 48, and 50 “relates to or discuss Defendant’s

financial documents or proprietary policy and procedures. This information is protected

under the Court’s adopted Protective Order and if disclosed the Defendant is at risk of

competitive disadvantage.” (Dkt. No. 63.) Plaintiff countered that the pleadings at issue

“do not contain any confidential or proprietary information.” (Id.) Neither party explains

their respective position beyond their conclusory assertions nor do they rely on any legal

authority. See Baxter Int’l, Inc. v. Abbott Labs., 297 F.3d 544, 548 (7th Cir. 2002)

(finding that the proponent of sealing must “analyze in detail, document by document, the

propriety of secrecy, providing reasons and legal citations”); see also Shamblin v. Obama

for Am., No. 8:13-CV-2428-T-33TBM, 2014 WL 6065752, at *2 (M.D. Fla. Nov. 12,

2014) (“The statement that ‘this proprietary and confidential information, if publicly

disclosed, would provide competitors of the Defendant and Defendant’s vendors an

unfair advantage’ without more is not enough to override the common law and First

Amendment rights of the public to review court documents.”); Local Rule 5.6(d)(2)(A)(ii).




1
      Redacted copies of the Plaintiff’s opening and reply memoranda were filed as
Docket Numbers 49 and 51, respectively, and a redacted copy of Defendant’s reply
memoranda was filed as Docket Number 46.
                                               2
                                    II.     ANALYSIS

       The mere fact that a document has been designated as confidential under a

protective order is not a valid basis to keep the document under seal indefinitely for the

purposes of Local Rule 5.6(d), which governs motions for further consideration of sealing

in this District. American courts “recognize a general right to inspect and copy public

records and documents, including judicial records and documents.” Nixon v. Warner

Comms., Inc., 435 U.S. 589, 597 (1978); see also Lugosch v. Pyramid Co. of Onondaga,

435 F.3d 110, 119-20 (2d Cir. 2006) (“[D]ocuments used by parties moving for, or

opposing, summary judgment should not remain under seal absent the most compelling

reasons.”) (citation omitted); Brown v. Advantage Eng’g, Inc., 960 F.2d 1013, 1016 (11th

Cir. 1992) (“Once a matter is brought before a court for resolution, it is no longer solely

the parties’ case, but is also the public’s case.”). As the Eighth Circuit has held:

       There is a common-law right of access to judicial records. . . . This right of
       access bolsters public confidence in the judicial system by allowing citizens
       to evaluate the reasonableness and fairness of judicial proceedings, and “to
       keep a watchful eye on the workings of public agencies.” It also provides a
       measure of accountability to the public at large, which pays for the courts.

IDT Corp. v. eBay, 709 F.3d 1220, 1222 (8th Cir. 2013).

       “‘This right of access is not absolute, but requires a weighing of competing

interests.’” Feinwachs v. Minn. Hosp. Ass’n, No. 11-cv-8 (JRT/SER), 2018 WL 882808,

at *3 (D. Minn. Feb. 13, 2018) (quoting Webster Groves Sch. Dist. v. Pulitzer Pub. Co.,

898 F.2d 1371, 1376 (8th Cir. 1990)). According to the Eighth Circuit:

       Where the common-law right of access is implicated, the court must consider
       the degree to which sealing a judicial record would interfere with the interests
       served by the common-law right of access and balance that interference
       against the salutary interests served by maintaining confidentiality of the
                                                  3
       information sought to be sealed. . . . “[T]he decision as to access is one best
       left to the sound discretion of the trial court . . . in light of the relevant facts
       and circumstances of the particular case.”

IDT Corp., 709 F.3d at 1223 (citations omitted); see also, Feinwachs, 2018 WL 882808,

at *3 (citation omitted).

       While Local Rule 5.6 does not explicitly set forth a standard of proof which

parties must meet in order for the Court to change the prior sealing determinations made

in the context of a joint motion regarding continued sealing under Local Rule 5.6(d)(2),

the 2017 Advisory Committee Note to Rule 5.6 provides guidance similar to the Eighth

Circuit in IDT Corp., supra, by requiring this Court to balance the interests of Defendant

in maintaining the confidentiality of the documents at issue with the public’s right of

access:

       [P]arties have been filing too much information under seal in civil cases . . . .
       As a general matter, the public does not have a right of access to information
       exchanged in discovery; thus, protective orders are often quite broad,
       covering entire documents or sets of documents produced during discovery,
       even when most or all of the contents are not particularly sensitive. But the
       public does have a qualified right of access to information that is filed with
       the court. Even if such information is covered by a protective order, that
       information should not be kept under seal unless a judge determines that
       a party or nonparty’s need for confidentiality outweighs the public’s
       right of access.

Local Rule 5.6(d) advisory committee’s note (emphasis added).

       The operative documents at issue are the excerpts from the Rule 30(b)(6)

deposition of Defendant involving Goltz, given that the redacted portions of the parties’

respective sealed memoranda rely on her testimony. The Court has reviewed these

transcripts at Docket Numbers 41 and 48 and concludes that Defendant has not met its

burden to show that this testimony contains proprietary policies or procedures that if
                                               4
disclosed would place Defendant at risk of competitive disadvantage. In particular,

Goltz, in her testimony, discusses what type of collection business Defendant handled;

how Defendant intakes, records, and reviews the information it receives; whether

Defendant considers discharged judgments enforceable; Plaintiff’s collection history and

notations related to the record; whether Plaintiff’s debt was dischargeable and her

application for discharge; who fielded garnishment questions on behalf of Defendants;

Defendant’s employees involved in the collection activities related to Plaintiff and the

review of her file; communications from Defendant to Plaintiff’s employer; a Hennepin

County District Court matter involving Plaintiff; how often Defendant receives

applications for discharges; communications to Plaintiff’s employer; and what documents

are reviewed by Defendant in conjunction with wage garnishments and levies. (See Dkt.

Nos. 41, 48.) Much of this information deals with simple intake and review of

information in relation to debt collection. For example, there nothing secret or

proprietary about the fact that debt collectors review relevant facts received by them

regarding a debt or that they use a variety of personnel, including attorneys, to review

files. In sum, based on its review, the Court concludes that Defendant’s need for

confidentiality in the information contained in Docket Numbers 38, 41, 45, 48, and 50

does not outweigh the public’s right of access as it relates to decisions rendered by the

Court regarding possible unlawful debt collection practices.




                                                 5
                                      III.   ORDER

       Based upon on the motion and the documents filed under seal, as well as all the

files, records, and proceedings herein,

       IT IS HEREBY ORDERED:

       1.     The Joint Motion Regarding Continued Sealing (Dkt. No. 63) is DENIED;

              and

       2.     The Clerk of Court is directed to UNSEAL Docket Numbers 38, 41, 45, 48,

              and 50.

DATED: January 16, 2019                         s/Elizabeth Cowan Wright
                                                ELIZABETH COWAN WRIGHT
                                                United States Magistrate Judge




                                               6
